Citation Nr: 0033481	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected emphysema.

2.  Entitlement to an initial rating higher than 30 percent 
for service-connected atherosclerotic heart disease; coronary 
arteriosclerosis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

4.  Whether a reduction in nonservice-connected pension 
benefits due to 1996 income was proper.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from March 1954 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions, both dated in October 
1998, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which granted 
service connection for emphysema, assigning an initial rating 
of 10 percent for that disorder, and for atherosclerotic 
heart disease; coronary arteriosclerosis, assigning an 
initial rating of 30 percent for that disorder; and which 
denied a total rating for compensation purposes based on 
individual unemployability.

The veteran was notified of the awards of service connection 
in two notification letters, both dated October 28, 1998.  
Although he received copies of the rating decisions, 
including the rating decision dated October 26, 1998, in 
which a total rating based on individual unemployability was 
denied, he was not informed of the denial of the total rating 
claim or, more importantly, of his appeal rights concerning 
this claim in the letters of notification.

In November 1998, the veteran submitted a timely notice of 
disagreement with the initial ratings assigned for 
atherosclerotic heart disease; coronary arteriosclerosis 
(which he referred to as "CAD", or coronary artery disease, 
in the notice of disagreement) and for emphysema (which he 
referred to as "COPD", or chronic obstructive pulmonary 
disease, in the notice of disagreement).  A statement of the 
case was issued in November 1998, and the veteran filed a 
timely VA Form 9 substantive appeal in December 1998, thereby 
perfecting his appeal of the initial rating issues to the 
Board.

Later, in December 1999, the veteran submitted a statement to 
the RO in which he alleged that the RO's assignment of the 10 
percent rating for emphysema, effective September 1, 1993, 
was clear and unmistakable error (CUE).  The RO subsequently 
adjudicated this issue in a June 2000 rating decision which 
has not been appealed to the Board.  However, the Board notes 
that, despite the veteran's letter alleging that the RO's 
assignment of the 10 percent rating for emphysema was CUE, 
the assignment of the 10 percent rating -- although perhaps 
being "error", i.e., simple, ordinary, "garden-variety" 
error -- cannot be "clear and unmistakable error" because 
the rating was assigned by a rating decision -- the October 
1998 rating decision -- which the veteran has timely appealed 
to the Board.  Therefore, the rating decision was timely 
appealed and has not become final.  Although in reviewing the 
October 1998 rating decision on appeal, the Board may find 
that the assignment of the 10 percent rating was indeed 
error, CUE is not the same as ordinary, "garden-variety" 
error.  Fugo v. Brown, 6 Vet. App. 40, 45 (1993) (noting that 
"simply to label garden-variety types of error as CUE" is 
not sufficient to raise viable CUE claim).

"Clear and unmistakable error" or CUE is a term of art for 
a special type of error that is always alleged to have been 
made in a prior final decision and not in a current decision 
on appeal.  It is an error that the claimant alleges was made 
in a prior rating decision that the claimant did not appeal 
within the one-year time limit for filing an appeal to the 
Board.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.105.  A 
claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).

However, where, as here in this case, the error is alleged to 
have been made in a rating decision for which the veteran has 
submitted a timely appeal to the Board, the veteran need not 
meet the higher standard of showing CUE in the rating 
decision.  Therefore, the Board will consider all the 
veteran's allegations as to error, including those he made 
under the guise of CUE in the December 1999 statement, in 
considering whether the 10 percent initial rating for 
service-connected emphysema was appropriately assigned based 
on the relevant facts and applicable law.  In so doing, the 
Board notes that there is no prejudice to the veteran in the 
Board's treatment of his arguments and allegations as those 
of simple error in the rating decision on appeal, rather than 
as CUE, because showing CUE in a rating decision is a much 
harder standard for the veteran to meet.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Moreover, as noted above, 
because the veteran has submitted a timely appeal of the 
initial rating issue, there cannot be any finding of CUE in 
the rating decision on that issue.

With regard to the issue of the total rating based on 
individual unemployability, the Board noted above that the 
veteran was not given proper notice of his appeal rights 
concerning that issue in October 1998.  Therefore, the Board 
concludes that a December 1999 notice of disagreement that 
was submitted with this issue may be considered timely.  A 
statement of the case was issued in February 2000 and the 
veteran perfected his appeal by filing a timely VA Form 9 
substantive appeal.  Therefore, the issue of a total rating 
based on individual unemployability is properly before the 
Board on appeal.

Finally, the Board notes that the veteran requested a hearing 
before a traveling member of the Board in his December 1998 
and February 2000 VA Forms 9.  In December 1999, he submitted 
a statement indicating that he would like a hearing by means 
of video conferencing equipment.  Such a hearing was 
scheduled in August 2000 but the veteran failed to report.  
On review of the file, the Board notes that the veteran 
submitted a statement in August 2000 withdrawing his request 
for a hearing and asking that his case be forwarded to the 
Board for review on appeal.  Accordingly, the Board concludes 
that VA's obligations to ensure the veteran's rights of due 
process in this regard have been met.

The issues of an initial rating higher than 10 percent for 
service-connected emphysema; a total rating for compensation 
purposes based on individual unemployability; and the 
propriety of a reduction in nonservice-connected pension 
benefits due to 1996 income are addressed in the remand 
section below.


FINDINGS OF FACT

Service-connected atherosclerotic heart disease; coronary 
arteriosclerosis; is compensated with dyspnea, weakness, and 
perspiration at seven METS; there has been no episode of 
acute congestive heart failure shown from 1997 to 2000 and no 
findings of left ventricular dysfunction.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
service-connected atherosclerotic heart disease; coronary 
arteriosclerosis; have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Rating Higher Than 30 Percent For
Atherosclerotic Heart Disease; Coronary Arteriosclerosis.

At an April 1998 hearing before a VA hearing officer, the 
veteran claimed service connection for heart disease 
secondary to nicotine dependence which he developed in 
service.  Service connection, for atherosclerotic heart 
disease; coronary arteriosclerosis; due to or as a result of 
service-connected nicotine dependence, was granted in a 
October 1998 rating decision and a 30 percent evaluation 
assigned for the disorder under Diagnostic Code 7005.  The 
veteran perfected a timely appeal to the Board of the initial 
rating assigned for the disorder.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a "distinction between an original rating and a 
claim for an increased rating" and this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (emphasis in original).  For instance, where a veteran 
appeals the initial assignment of disability rating, the 
statement of the case should treat the appeal as one 
expressing disagreement with the original rating award and 
not as one for an increased evaluation because "this 
distinction is not without importance in terms of VA 
adjudicative actions".  Fenderson, 12 Vet. App. at 132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evidence 
contemporaneous with the claim and the initial rating 
decision granting service connection should be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the appeal of the initial 
rating assigned for a disability, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the RO phrased the issue as "evaluation of 
atherosclerotic heart disease; coronary arteriosclerosis", 
rather than as one for an "increased" rating in a June 2000 
supplemental statement of the case.  In addition, the veteran 
has been provided with notice of the rating criteria 
pertaining to atherosclerotic heart disease; coronary 
arteriosclerosis in the statement of the case and 
supplemental statement of the case.  Accordingly, the Board 
concludes that the veteran's rights of due process have been 
ensured in this regard.

Concerning the relevant evidence and the rating criteria, the 
disorder is rated under Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease).  
Under this criteria, the assigned 30 percent rating 
contemplates that a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
The next higher or 60 percent rating may be assigned where 
there has been more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The highest or 100 percent rating is warranted where with 
documented coronary artery disease resulting in:  Chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2000).  The rating criteria specifies,

One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight 
per minute.  When the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

38 C.F.R. § 4.104, Note (2).

In this case, a September 1998 VA examination report shows 
that the VA examiner expressed in METs the level of activity 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope.  Specifically, the examiner noted that the veteran's 
service-connected atherosclerotic heart disease; coronary 
arteriosclerosis; was compensated with dyspnea, weakness, and 
perspiration at seven METS.  The examiner noted that the 
veteran reported shortness of breath when he walked 2-3 
blocks on level ground at normal pace and that he complained 
of occasional bouts of irregularity of the heart with 
weakness of his arms and sweating sensations of his face.  
The examiner also noted that the veteran had not had chest 
pain, was not having chest pain on the day of the 
examination, and had not been in congestive heart failure.

The Board notes that the examiner's estimation of dyspnea, 
weakness, and perspiration at seven METS meets one of the two 
alternate criteria for the 30 percent rating.  The other 
criteria -- evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (ECG), echocardiogram, or x-ray -- was not 
shown by the evidence of record.  Specifically, the April 
1998 letter from the veteran's private physician, T. C. W., 
M.D., did not describe cardiac hypertrophy or dilatation and 
the heart was specifically found as normal in size or not 
enlarged on chest x-rays in April 1997 (private), September 
1998 (VA), and April 2000 (VA).  However, because the first 
criterion was met by the September 1998 VA doctors METS 
estimation, the RO properly assigned the 30 percent rating.

The medical evidence shows that the criteria for the next 
higher or 60 percent rating are not met in this case.  An 
episode of congestive heart failure was not shown in the past 
year.  The September 1998 examiner noted that the veteran had 
not experienced congestive heart failure and congestive heart 
failure is not shown by the detailed reports, including three 
ECG reports dated in April and October 1997, from Dr. W. 
which span 1997-1998, the year prior to the veteran's April 
1998 claim.  Moreover, the METS criterion for the 60 percent 
rating were not satisfied because the September 1998 
examination report showed that the METS workload criterion 
for the 30 percent rating applied in this case.  Finally, 
there is no evidence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent noted in any of the 
medical reports including the April 1998 letter from Dr. W. 
and the three accompanying ECG reports.  In the April 1998 
letter, Dr. W. noted that at the time of hospitalization for 
angina pectoris in April 1997, "findings of catheterization 
revealed a normal left ventricular end diastolic pressure."  

Based on these findings derived from the medical evidence in 
this case, the Board concludes that the preponderance of the 
evidence is against the appeal for an initial rating higher 
than 30 percent for service-connected atherosclerotic heart 
disease; coronary arteriosclerosis, and the 30 percent 
initial rating has been appropriately assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Accordingly, the appeal for a 
higher initial rating must be denied.


ORDER

An initial rating higher than 30 percent for 
service-connected atherosclerotic heart disease; coronary 
arteriosclerosis is denied.


REMAND

Initial Rating Higher Than 10 Percent For Emphysema.

In August 1993, the RO received the veteran's claim for 
service connection for emphysema secondary to smoking tobacco 
in service.  There was a delay in processing and adjudicating 
this claim while the RO awaited legislative directives, and 
the RO informed the veteran of this delay in letters dated in 
June 1994 and October 1995.

In the meantime, in a July 1996 rating decision, the RO 
awarded nonservice-connected pension benefits to the veteran 
effective from August 1995.  In the July 1996 rating 
decision, the RO listed four nonservice-connected 
disabilities and assigned ratings for them and among those 
disabilities was pulmonary emphysema for which the RO 
assigned a 60 percent rating.  The combined 
nonservice-connected rating was 80 percent, and the RO 
concluded that the veteran was unable to secure and follow a 
substantially gainful occupation due to disability.

In October 1998, a VA hearing officer granted service 
connection for emphysema and assigned an initial rating of 10 
percent for the disability effective from August 1993, the 
date of the veteran's claim for service connection for 
emphysema.  The veteran has appealed the assignment of the 
initial rating to the Board, alleging that it should be 
higher.  Specifically, he alleges that, at a minimum, a 60 
percent rating should be assigned for emphysema because the 
RO assigned a 60 percent rating for pulmonary emphysema when 
awarding nonservice-connected pension in July 1996.  In 
addition, because the rating criteria in the VA Schedule for 
Rating Disabilities for evaluating emphysema were revised in 
1996 -- after the veteran had filed his claim for service 
connection for emphysema in 1993 -- the veteran contends 
that, in assigning the rating for the service-connected 
emphysema, both the old and the new criteria should be 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).  

The issue on appeal has been rephrased as one for an 
"initial" rating for service-connected emphysema rather 
than one for an "increased" rating in keeping with holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West where the Court noted that there 
is a "distinction between an original rating and a claim for 
an increased rating" and this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (emphasis in original).  Concerning this, the Board 
notes that, where a veteran appeals the initial or original 
assignment of disability rating, the statement of the case 
should treat the appeal as one expressing disagreement with 
the original rating award and not as one for an increased 
evaluation because "this distinction is not without 
importance in terms of VA adjudicative actions".  Fenderson, 
12 Vet. App. at 132.  In this case, the RO phrased the issue 
as "evaluation of emphysema", rather than as one for an 
"increased" rating, in a June 2000 supplemental statement 
of the case in which the RO considered the rating under both 
the former and the revised criteria for evaluating emphysema, 
and the veteran was provided with notice of both criteria in 
the statement of the case and supplemental statement of the 
case, thereby ensuring his rights of due process in this 
regard.

The distinction between an original and an increase rating 
also "may be important . . . in terms of determining the 
evidence that can be used to decide whether an original 
rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. 
App. at 126.  For example, the rule articulated in Francisco 
v. Brown -- that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern -- does not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Instead, the evidence contemporaneous with the claim and the 
initial rating decision granting service connection should be 
most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the appeal of the 
initial rating assigned for a disability, "staged" ratings 
may be assigned for separate periods of time based on facts 
found.  Id.

Under the rating criteria in effect prior to the revisions in 
1996 for pulmonary emphysema, a 10 percent evaluation 
contemplated mild pulmonary emphysema with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on exertion.  The next higher or 30 percent 
evaluation contemplated moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface; pulmonary 
function tests consistent with findings of moderate 
emphysema.  The next higher or 60 percent evaluation was 
warranted for severe pulmonary emphysema reflected by 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A schedular rating 
of 100 percent was assignable when emphysema was pronounced; 
intractable and totally incapacitating; with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; severity of 
emphysema confirmed by chest X-rays and pulmonary function 
tests.  See 38 C.F.R. § 4.97, Diagnostic Code 6603 (1995).

Under the revised criteria, a 10 percent rating may be 
assigned where the results of pulmonary function testing 
reflect FEV-1 (Forced Expiratory Volume in one second) of 71- 
to 80-percent predicted, or FEV-1/FVC (the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity) of 
71 to 80 percent, or DLCO (SB) 66- to 80-percent predicted.  
The next higher or 30 percent rating may be assigned for FEV-
1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56- to 65-percent predicted.  The next 
higher or 60 percent rating contemplates FEV-1 of 40- to 55-
percent predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The highest rating of 100 percent may be assigned 
for FEV-1 less than 40 percent of predicted value, or FEV-
1/FVC less than 40 percent, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (2000).

The revisions to the rating criteria for respiratory 
disorders provide for the evaluation of many of the 
respiratory disorders under the schedule, at least in part, 
based on the results of pulmonary function tests (PFTs).  The 
PFTs must be conducted post-drug or post-medication or 
post-inhalation therapy because it is the post-drug or 
post-therapy results that are considered for rating purposes.  
When the final rule was published in the Federal Register 
amending the criteria for rating diseases of the respiratory 
system, one commentator recommended that the VA specify that 
pulmonary function be tested before therapy in order to 
reflect ordinary conditions of life.  The VA noted that the 
American Lung Association and the American Thoracic Society 
Component Committee on Disability Criteria recommended 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.  
Therefore, it is important that the PFT report state whether 
the findings reported were pre- or post-drug or inhalation 
therapy.  See 61 Fed. Reg. 46727 (Sept. 5. 1996).

In this case, the medical evidence of record that is in any 
way relevant to either the former or the revised rating 
criteria for assessing the degree of disability resulting 
from the service-connected emphysema consists of the 
following:

A January 1993 VA Medical Record-Service Treatment Plan 
showing that the veteran was seen in an emergency room 
for chest pain and reported a past history of slight 
emphysema.

A June 1993 VA Medical Certificate pertaining primarily 
to complaints of chest pain which showed that the lungs 
were clear on examination.

An August 1993 VA Progress Note in which the examiner 
noted a history of "mild COPD" (chronic obstructive 
pulmonary disease).  On physical examination, the chest 
was clear to auscultation.

An October 1993 VA Progress Note in which the examiner 
noted "mild COPD" and noted that the veteran denied 
having shortness of breath.  On physical examination, 
the chest was clear.

A November 1993 VA Medical Certificate pertaining 
primarily to gastroesophageal reflux which showed the 
chest clear to auscultation on examination.

A January 1994 VA Medical Certificate pertaining 
primarily to dyspepsia which showed a history of COPD 
and that the chest was clear to auscultation on 
examination.

An April 1994 VA Progress Note in which the examiner 
noted "mild COPD" and noted that the veteran denied 
having shortness of breath.  On physical examination, 
the chest was clear to auscultation.

A June 1994 VA Medical Certificate pertaining primarily 
to complaints of epigastric pain which showed a history 
of COPD and that examination of the chest revealed 
"faint crepitations [right] base".

A November 23, 1994, VA Progress Note which contains 
handwritten notes of results of PFTs done on November 7, 
1994, which included the following:

FEV-1		4.43	97%(% Pred.)

A March 1995 VA Medical Certificate pertaining primarily 
to complaints of generalized pain which showed that the 
lungs were clear.

A June 5, 1995, VA Progress Note which contains 
handwritten notes of results of PFTs done in November 
1994 which included the following:

Ratio		72?74%

A December 13, 1995, VA Clinical Record-Physical 
Examination reflecting the report of an examination 
conducted preceding eye surgery for a cataract of the 
left eye where the veteran provided a history of having 
no shortness or breath and no dyspnea.  The chest was 
clear to auscultation and percussion.  A chest x-ray was 
negative for lesions and infiltrates.

A December 15, 1995, VA Progress Note which contains 
handwritten notes of results of PFTs done in November 
1994 which included the following:

Ratio		74%

A January 1996 VA Progress Note from a GI 
("gastrointestinal") clinic pertaining primarily to GI 
complaints in which it was noted on examination that the 
lungs "crackl[ed] at bases".

A March 1996 VA Medical Certificate pertaining to 
complaints of weakness in the arms and legs in which it 
was noted on examination that the chest was clear.

A March 1996 VA Progress Note pertaining to complaints 
of back pain in which it was noted that the veteran did 
not have shortness of breath or any other complaints.

An April 1996 VA Progress Note pertaining to GI clinic 
follow-up visit in which it was noted that the chest was 
clear to auscultation on examination.

A July 5, 1996, VA chest x-ray report showing calcified 
left hilar nodes and no acute pleural or parenchymal 
process identified.

A July 5, 1996, VA report of PFTs showing post-drug 
FEV-1 of 105 percent predicted and post drug FEV-1/FVC 
of 77 percent predicted.  The computerized 
interpretation was that spirometry testing was within 
normal limits.

A July 5, 1996, VA General Medical examination report in 
which the examiner recorded the veteran's history of 
having had emphysema for many years with shortness of 
breath and slightly productive cough and the veteran's 
report of being almost incapacitated due to the 
emphysema, of not being able to do anything, of not 
being able to work, and of using an Albuterol inhaler 
which helps some.  On physical examination, the veteran 
looked healthy.  On listening to the chest, the examiner 
noted rales and rhonchi at both sides, both lower 
bronchial areas, more on the right.  The examiner's 
impression was pulmonary emphysema, longstanding, rather 
severe.  There was no indication that the examiner 
reviewed the PFTs conducted the same day by a different 
doctor.

An April 1997 private chest x-ray report by J. H., M.D., 
showing pulmonary vascular congestion with no frank 
pulmonary edema seen; chronic lung changes; possible 
mild opacification of the RUL (right upper lobe).

An April 1997 private Observation Note pertaining to a 
hospital admission for nausea and weakness, possible 
angina, in which it was noted that there was no 
shortness of breath and that the lungs were clear on 
examination to auscultation and percussion.

An October 1997 private chest x-ray report by J. H., 
M.D., compared with previous study of April 1997, 
showing chronic appearing biapical pleural parenchymal 
changes along with chronic granulomatous changes.  The 
impression was chronic lung changes; no acute disease.

An August 1998 letter from a private physician, W. R. 
Y., M.D., who noted that the veteran suffered from 
"longstanding chronic lung disease with abnormal 
pulmonary function studies . . ." although the reports 
of private PFTs done by Dr. Y, if any, are not of 
record.

A September 1998 VA chest x-ray report in which the 
impression was no active parenchymal lung pathology.  
Post-inflammatory residuals were noted in the right 
apex.

A September 1998 VA examination report in which the 
examiner recorded the veteran's history of having a mild 
cough and shortness of breath when he walks 2-3 blocks 
on level ground at a normal pace.  On examination, the 
lungs were hyperresonant to percussion but were 
otherwise clear to auscultation and percussion.  The 
examiner's impression included COPD but "dyspnea, 
weakness, and perspiration at seven METs" was 
attributed to the veteran's service-connected heart 
disease.

An April 2000 VA chest x-ray report in which a small 
calcified granuloma was seen at the right apex.  The 
impression was unremarkable chest examination.

An April 2000 VA PFT report showing a post-drug FEV-1 of 
73 percent predicted and post-drug FEV-1/FVC of 108 
percent predicted.  The computerized interpretation was 
mild restrictive disease.

An April 2000 VA examination report in which the 
examiner recorded the veteran's complaints of increasing 
dyspnea and a dry cough.  The veteran reported a history 
of rarely experiencing dyspnea at rest but of being 
unable to walk more than a hundred feet on level ground 
or climb more than one flight of stairs without resting.  
He stated that he used an Albuterol inhaler every four 
hours with moderate relief.  Chest examination revealed 
scattered inspiratory and expiratory wheezes throughout 
both lung fields.  No rales were audible.  There was no 
dullness to percussion and no stridor was evident.  The 
impression was emphysema.

The Board notes that none of the PFT findings of record 
include findings of a test for DLCO(SB) which is inconsistent 
with the revised rating criteria which are stated in the 
disjunctive and provide an alternate basis for entitlement.  
Accordingly, the PFTs are inadequate for rating purposes 
under the revised rating criteria, and the case must 
therefore be remanded for further development of the medical 
evidence.

A Total Rating For Compensation Purposes Based On Individual 
Unemployability.

This claim should be held in abeyance until the development 
is done pertaining to the issue of an initial rating higher 
than 10 percent for the service-connected emphysema since a 
higher rating for that disability may change the outcome 
regarding the determination of this claim.  See 38 C.F.R. 
§ 4.16(a).

In a December 1998 statement submitted with the substantive 
appeal, the veteran stated that the RO had failed to obtain 
medical records used by the Social Security Administration 
(SSA) in adjudicating a disability claim with that agency.  
Because these records may be relevant to the veteran's claims 
for VA benefits, they should be obtained on remand.

Whether a reduction in nonservice-connected pension benefits 
due to 1996 income was proper.

In September 1999, the RO wrote the veteran a letter 
proposing to reduce his nonservice-connected pension benefits 
due to 1996 income.  In October 1999, the veteran requested a 
hearing on this matter, and a hearing was held in November 
1999.  The hearing officer upheld the proposed reduction in 
December 1999 and the veteran was notified in a letter dated 
in January 2000.  In January 2000, the RO received a notice 
of disagreement with the proposed reduction of pension 
benefits.  However, no statement of the case was issued on 
this matter, and therefore this issue must be remanded to 
have the RO issue statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

For the reasons and bases noted above, this case is REMANDED 
for the following development:

1.  The RO should obtain all treatment 
records for the service-connected 
emphysema that have not already been 
associated with the claims file and place 
them in the claims file, obtaining 
appropriate release forms from the 
veteran where necessary for private 
medical records, if any.  In particular, 
the RO must attempt to obtain the actual 
report of the November 1994 PFTs which 
several examiners have referred to in 
progress notes of record but the actual 
report of which is not in the claims 
file.  The RO must also attempt to obtain 
reports of PFTs, if any, conducted by 
private physician, W. R. Y., M.D., who 
noted in an August 1998 letter that the 
veteran suffered from "longstanding 
chronic lung disease with abnormal 
pulmonary function studies . . . ."  The 
RO should ask Dr. Y. what pulmonary 
function studies he was referring to and 
ask him to submit the reports of such 
studies.

The RO must also attempt to obtain 
medical records from the SSA referred to 
by the veteran's representative in the 
December 1998 statement submitted with 
the VA Form 9 substantive appeal.  
Although records themselves may provide 
documentation of successful attempts to 
obtain records, documentation of 
unsuccessful attempts to obtain records 
and of the reasons such records were not 
available, if those reasons are 
ascertainable, must be included in the 
claims file.

2.  The RO must schedule the veteran for 
a VA respiratory examination including 
PFTs which include findings for FEV-1, 
FEV-1/FVC, and DLCO(SB).  If the DLCO(SB) 
test is not included in the PFT report 
and, for some reason, the DLCO(SB) 
testing cannot be accomplished, the 
examiner should state why it cannot be 
accomplished or why the test was not 
clinically indicated or the examination 
report will be inadequate for rating 
purposes because the rating criteria 
include the DLCO(SB) test as an 
alternative means by which a higher 
rating may be obtained.  38 C.F.R. 
§ 4.97, Diagnostic Code 6603.

If there is any way to extrapolate from 
the PFT findings of the FEV-1 and the 
ratio of FEV-1/FVC, what the results of 
DLCO(SB) testing would have been had the 
DLCO(SB) test been conducted, e.g., it 
would have been more likely to have been 
66-80 percent predicted than 56 to 65 
percent predicted or lower, the examiner 
should state that in the examination 
report.

The claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner must review the 
medical evidence pertaining to the 
service-connected emphysema, including 
the PFT reports, as summarized above in 
this remand.  Particular attention is 
directed to reports of PFTs conducted in 
November 1994 (the report of which is not 
currently of record but which the RO will 
try to obtain prior to the examiner's 
review), July 1996, and April 2000.

The examiner must address the following 
matters in the examination report:

a.)  Based on your review of the November 
1994 pulmonary function tests or, if the 
actual report is not available, on the 
progress notes of record showing that the 
November 1994 PFTs reflected an FEV-1 of 
4.43 or 97 percent predicted and a ratio 
of 72?74 percent or of 74 percent, do 
these findings reflect ventilatory 
impairment consistent with a mild, 
moderate, severe, or pronounced degree of 
emphysema?

Is there any way to extrapolate from the 
PFT findings that we do have, i.e., the 
FEV-1 and the ratio of FEV-1/FVC, what 
the results of DLCO(SB) testing would 
have been in November 1994 had the 
DLCO(SB) test been conducted?  If so, 
would it have been more likely to have 
been 66-80 percent predicted or 56 to 65 
percent predicted or lower?

b.)  Based on your review of the July 
1996 VA General Medical examination 
report and the July 1996 PFTs conducted 
the same day which showed post-drug FEV-1 
of 105 percent predicted and post-drug 
FEV-1/FVC of 77 percent predicted with a 
computerized interpretation of spirometry 
testing within normal limits, is the 
General Medical examiner's finding of 
"rather severe" emphysema and the 
veteran's history of being incapacitated 
and not able to do anything due to 
emphysema consistent with the findings on 
the PFTs conducted the same day?  In your 
opinion, do the July 1996 PFT findings 
reflect ventilatory impairment consistent 
with a mild, moderate, severe, or 
pronounced degree of emphysema?

If there is a way to extrapolate from the 
PFT findings that we do have from the 
July 1996 study, i.e., the FEV-1 and the 
ratio of FEV-1/FVC, what the results of 
DLCO(SB) testing would have been in July 
1996 had the DLCO(SB) test been 
conducted, would it have been more likely 
to have been 66-80 percent predicted or 
56 to 65 percent predicted or lower?

c.)  Based on your review of the April 
2000 VA examination report and the April 
2000 PFTs which showed post-drug FEV-1 of 
73 percent predicted and post-drug 
FEV-1/FVC of 108 percent predicted with a 
computerized interpretation of mild 
restrictive disease, was the veteran's 
history of being unable to walk more than 
a hundred feet on level ground or climb 
more than one flight of stairs without 
resting consistent with the findings on 
the April 2000 PFTs?  In your opinion, do 
the April 2000 PFT findings reflect 
ventilatory impairment consistent with a 
mild, moderate, severe, or pronounced 
degree of emphysema?

If there is a way to extrapolate from the 
PFT findings that we do have from the 
April 2000 study, i.e., the FEV-1 and the 
ratio of FEV-1/FVC, what the results of 
DLCO(SB) testing would have been in April 
2000 had the DLCO(SB) test been 
conducted, would it have been more likely 
to have been 66-80 percent predicted or 
56 to 65 percent predicted or lower?

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

4.  The RO must issue a statement of the 
case in reply to the January 2000 notice 
of disagreement submitted concerning the 
issue of whether a reduction in 
nonservice-connected pension benefits due 
to 1996 income was proper, and give the 
veteran and his representative a 
reasonable amount of time to perfect an 
appeal of that issue to the Board if they 
so chose.

5.  The RO should readjudicate the claims 
for an initial rating higher than 10 
percent for service-connected emphysema 
and, in keeping with the Court's holding 
in Fenderson v. West, the RO may consider 
whether a "staged" rating is 
appropriate based on facts found.  
Fenderson, 12 Vet. App. at 126.  The RO 
should also readjudicate the claim for a 
total rating based on individual 
unemployability.

If the veteran's claims remain denied, the RO should furnish 
the veteran and his attorney an appropriate supplemental 
statement of the case and give them the opportunity to 
respond.  The case should then be returned to the Board, if 
in order, for further appellate review.  The Board intimates 
no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



